1)       The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose a paper comprising cellulose pulp of structure that includes starch chemically modified by etherification during bleaching (claim 8).   The modified starch is one where hydrogen atom of molecule reactive group is substituted with another radical: 2,3-epoxypropyl-N,N dimethylammonium chloride (Specification paragraph [0036]).
                                                                                                                                     
2)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halpern whose telephone no. is (571)272-1190.  
/MARK HALPERN/           Primary Examiner, Art Unit 1748